Case 3:20-cv-01372-TAD-KLH Document 24 Filed 11/20/20 Page 1 of 2 PageID #: 168




  UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                               DIVISION

 AARON LARRY BOWMAN                            * CIVIL ACTION

 VERSUS                                        * DOCKET NO. 3:20-cv-01372


 OUACHITA PARISH SHERIFF’S
 OFFICE, ET AL.                                * JUDGE TERRY A. DOUGHTY

                                               * MAGISTRATE JUDGE KAREN L. HAYES

   MOTION FOR EXTENSION OF TIME TO OPPOSE DEFENDANT’S MOTION TO
           DISMISS COMPLAINT (FIRST REQUEST) (UNOPPOSED)

 NOW COMES the Plaintiff, Aaron Larry Bowman, through the Undersigned, who respectfully
 requests an extension of time to file responsive pleadings in this matter for the following reasons:

    1. This tort and civil rights action was filed in Louisiana state court on September 21, 2020.

    2. This matter was removed to federal court on October 22, 2020.

    3. The Defendants, The Louisiana Department of Public Safety, previously filed a Motion to
       Dismiss for Failure to State a Claim and for Lack of Jurisdiction with Defendants being
       erroneously named as The Louisiana State Police Department (12b) on October 29, 2020.

    4.    Co- Defendants, The University of Louisiana System Board of Supervisors, have likewise
         filed Rule 12(b) motions to dismiss the suit.

    5. Plaintiff has informed all Defendants that he intends to file an Amended Complaint
       whereby Defendants have expressed no opposition to said amendment. Thus, Plaintiff
       would like the opportunity to cure the deficiencies raised in the pending motions through
       said Amended Complaint.

    6.    Plaintiff has confirmed, through opposing counsel, that there is no objection to the
         requested extension in writing.

 WHEREFORE, the premises considered, Plaintiff, Aaron Larry Bowman, requests an extension
 of time to file responsive pleadings for an additional fourteen days after the noted deadline of
 November 20, 2020.
Case 3:20-cv-01372-TAD-KLH Document 24 Filed 11/20/20 Page 2 of 2 PageID #: 169




                               Respectfully submitted,

                               _____/s/ Donecia Banks-Miley___
                               Donecia Banks-Miley, #35641
                               dbmiley@pwblaw.net

                               _____/s/ Jessica Williams________
                               Jessica Williams, # 32956
                               jwill@pwblaw.net

                               _____/s/ Kristen Pleasant________
                               Jessica Williams, # 30672
                               jwill@pwblaw.net



                               Pleasant, Williams & Banks-Miley Law Group, LLC
                               901 North 3rd Street
                               Monroe, Louisiana 71201
                               318.605.4607 phone
                               318.605.4617 facsimile

                               Attorneys for Aaron Larry Bowman




                               CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that a copy of the above and foregoing Motion for Extension of Time to
 Oppose Defendant, The Louisiana Department of Public Safety’s Motion to Dismiss filed by
 Plaintiff, has been electronically filed with the Clerk of Court using the CM/ECF filing system.
 Notice of this filing will be forwarded to all counsel by operation of the Court’s electronic filing
 system.
 Monroe, Louisiana, this 20th day of November 2020.

                               /s/ Donecia Banks-Miley_____
                                Donecia Banks-Miley, #35641
